Citation Nr: 1729362	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea due to a medically unexplained chronic multisymptom illness.  

2.  Entitlement to service connection for a left cerebellar vascular lesion status post resection (claimed as brain tumor, also referred to as left sided cavernous malformation and left sided cerebellar mass) due to a medically unexplained chronic multisymptom illness.  

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety and depression) to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to an increased rating for internal derangement of the left knee, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.
7.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985, and from February 1988 to September 1996, with additional service in the Army National Guard.  This matter comes the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2014, February 2015, April 2015, and May 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Regarding the Veteran's increased rating claims and TDIU claim, in February 2012 the Board issued a decision denying the Veteran's claim of entitlement to service connection for a lumbar spine disability, to include as secondary to his service-connected bilateral knee disabilities, which was on appeal from a May 2007 rating decision.  During the pendency of that appeal, the Veteran had made statements in 2008 and 2009 indicating he was unemployable due to pain, and that his bilateral knee disabilities were worsening.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court granted the parties' September 2012 Joint Motion for Partial Remand (Joint Motion), finding that the Board erred in failing to consider whether the record raised claims of entitlement to increased ratings for service-connected bilateral knee disorders and entitlement to a TDIU.  That portion of the Board's decision that denied entitlement to service connection for a lumbar spine disability was left undisturbed.  In July 2013, the Board remanded the increased rating and TDIU claims for additional development consistent with the parties' Joint Motion.  Subsequently, an April 2015 rating decision of the Muskogee RO denied the Veteran's increased rating claims and the TDIU claim.  

The Veteran's claims of entitlement to service connection for sleep apnea and a brain tumor, to include as due to an medically unexplained chronic multisymptom illness, were denied by the RO in rating decisions dated September 2014 and February 2015.  A May 2015 rating decision denied the Veteran's claims of entitlement to service connection for hemorrhoids and an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

The Veteran has specifically claimed entitlement to service connection for anxiety and depression, and the medical evidence of record shows various mental health related diagnoses.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed this claim as one of entitlement to service-connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities; entitlement to service connection for hemorrhoids; entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling; entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling; entitlement to an increased rating for internal derangement of the left knee, currently evaluated as 20 percent disabling; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not have service in Southwest Asia.

2.  Sleep apnea was not incurred in or aggravated by active service, and is not otherwise presumed to be related to service.

3.  Left cerebellar vascular lesion, claimed as brain tumor, was not incurred in or aggravated by active service, and is not otherwise presumed to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as due to a medically unexplained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for left cerebellar vascular lesion, to include as due to a medically unexplained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides for VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). For the claims decided herein, VA's duty to notify was satisfied by letters dated August 2014 and December 2014.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) are incomplete.  Of record are STRs submitted by the Veteran in 2004, and the Veteran's service personnel records that include reports of medical examinations from 1982 to 1987.  In November 2004, VA received negative responses for service records related to the Veteran's periods of service from the Records Management Center and the National Personnel Records Center.  A November 2000 Department of the Army memo indicated the Oklahoma Army National Guard had no health records related to the Veteran.  All identified and available relevant post-service are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claimed sleep apnea or left cerebellar vascular lesion. 

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The RO did not provide the Veteran with examinations for his service-connection claims decided herein.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, while the Veteran has diagnosed conditions of sleep apnea and left cerebellar vascular lesion, there is no evidence that the Veteran had qualifying service in Southwest Asia, that the disabilities were incurred in service or within the applicable presumptive period following separation, or are otherwise etiologically related to service.  The only evidence linking the claimed conditions to the Veteran's period of service is his assertion that they constitute medically unexplained chronic multisymptom illnesses related to Gulf War service and Gulf War service has not been shown.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). A right to compensation for a present disability requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).  An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Under 38 C.F.R. § 3.317 (2016) , a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection. 38 C.F.R. §  3.317 (2016).

When there is an approximate balance of positive and negative evidence as to any issue material to the decision of a matter, VA resolves reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

When the Veteran originally filed a claim for service connection for sleep apnea and a brain tumor, he indicated on the claim form that these disabilities were secondary to existing service-connected disabilities.  In a September 2014 letter, however, the Veteran by way of his attorney clarified that he wanted his claims to be considered under the Gulf War regulation as a medically unexplained chronic multisymptom illness.

STRs do not show evidence of sleep apnea or left cerebellar vascular lesion during the Veteran's period of service.  The Veteran has not otherwise asserted those conditions had their onset during his period of active service.  His service personnel records show his only overseas service was in Germany and Hawaii, and his DD 214 does not indicate any service in Southwest Asia.  When he first applied for VA benefits related to his bilateral knee disabilities in October 2004, he specifically denied service in the Gulf after August 1, 1990.  

VA treatment records show that "rule out" sleep apnea was first noted in 2012 and that a diagnosis of sleep apnea was confirmed in 2013.  VA treatment records also show that the Veteran has a current diagnosis of left cerebellar vascular lesion that had been present since 2012, for which he underwent a craniotomy and resection in 2014 although the lesion remains.  There is nothing in the medical treatment records indicating that the Veteran's sleep apnea or left cerebellar vascular lesion status post resection is related to his period of service.  

A VA examination was not conducted related to the Veteran's claims service connection for sleep apnea or left cerebellar vascular lesion.  However, as previously explained herein, the Board does not find VA examinations are required.

Based on the foregoing, the Board finds that service-connection for sleep apnea and a left cerebellar vascular lesion is not warranted.  While the Veteran has claimed entitlement to service connection under the presumptive provisions for Persian Gulf Veterans, he did not have service in the Southwest Asia.  To the extent the Veteran has now indicated he had qualifying service in Southwest Asia by virtue of claiming benefits related to such service, that testimony is inconsistent with his prior testimony and military personnel records, and was only made in connection with a claim for benefits.  Thus, that testimony is not significantly credible or probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the presumptive provisions of 38 C.F.R. § 3.317 are not applicable in this case and service connection for sleep apnea and left cerebellar vascular lesion as due to a medically unexplained chronic multisymptom illness is denied.  

To the extent the Veteran's left cerebellar vascular lesion may be considered a chronic disease as an organic disease of the nervous system or a brain tumor, service connection is also not warranted under the presumptive provisions of 38 C.F.R. § 3.307 and 3.309 as there is no evidence showing that the disability manifested to a compensable degree within one year of separation from service, nor has there been any testimony regard continuity of symptoms since service.  Rather, the evidence shows this condition manifested in 2012, many years after service.

The Veteran's service connection claims also fail under a theory of direct service connection as there is no evidence, including any testimony from the Veteran, showing that sleep apnea or left cerebellar vascular lesion had their onset during his period of service.  Similarly, there is no medical evidence or testimony from the Veteran showing that those disabilities were otherwise somehow related to service, other than his assertion they are related to service in Southwest Asia, which the Board does not find credible.  Thus, the requirements for service connection on a direct basis are not met.  In sum, the Board finds that the preponderance of the evidence is against the claims on either a presumptive or a direct basis, and the claims of entitlement to service connection for sleep apnea and left cerebellar vascular lesion, to include as due to a chronic multisymptom illness, are denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for sleep apnea, to include as due to a medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for left cerebellar vascular lesion, to include as due to a medically unexplained chronic multisymptom illness, is denied.  

REMAND

With regard to the remaining claims, remand is required to secure additional VA examinations and outstanding evidence.  On remand efforts must be made to secure outstanding and relevant VA and private treatment records.  Specifically, in relation to his claims of entitlement to service connection for an acquired psychiatric disorder and hemorrhoids, in a May 14, 2015 letter the Veteran's attorney indicated he received treatment for those conditions at the Family & Senior Health Center in Claremore, Oklahoma prior to 2008.  The attorney requested VA to notify him if VA did not have an authorization form for that facility, but he was not notified and VA did not otherwise send the Veteran or his attorney the necessary authorization form.  On remand efforts must be made to obtain those records.

	1.  Acquired psychiatric disorder

The Veteran seeks entitlement to service-connection for an acquired psychiatric disorder, which he asserts is etiologically related to pain from service-connected disabilities.  VA treatment records show that in October 2010, the Veteran requested VA mental health treatment because he stated the pain in his back and legs was causing him to be angry.  The Veteran underwent a VA mental health diagnostic study in November 2010, the results of which suggested a diagnosis of PTSD.  At a contemporaneous VA mental health appointment, the Veteran reported he lost his job as a bus driver after kicking at a passenger he said threatened to stab him.  The diagnostic impression was depressive disorder NOS versus mood disorder due to pain, rule out intermittent explosive disorder, and insomnia.  A February 2011 VA mental health record reported the Veteran had depressive disorder, not otherwise specified, and mood disorder due to pain.  At an April 2011 VA mental health appointment, the Veteran reported his moods were related to his pain level.  The diagnosis was mood disorder secondary to pain.  Thus, there is evidence of mental health diagnoses that may be etiologically related to the Veteran's service-connected bilateral knee disabilities.  As such, remand is required to secure a VA examination an opinion on the etiology of any currently present psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. at 83-86.

	2.  Hemorrhoids 

For the same reason, remand is also required to secure a VA examination and opinion regarding the Veteran's claim of entitlement to service connection for hemorrhoids.  In a September 2008 letter, the Veteran's physician Dr. M.J. reported the Veteran had chronic external hemorrhoids that appeared to have been ongoing since he was on active duty, if not directly caused by his period of service.  No rationale was provided, and there is no indication of the bases of the physician's opinion.  Thus, there is not sufficient evidence of record to decide the claim.  As there is evidence of a current disability, and evidence that hemorrhoids may have had their onset during the Veteran's period of service and may be related to service, remand is required to secure an adequate VA examination on the etiology of the Veteran's hemorrhoids.  Id.

	3.  Bilateral knees

As it pertains to the Veteran's bilateral knee increased rating claims, the most recent VA examination does not include all necessary findings.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran most recently underwent a VA knee examination in August 2014.  While the examiner commented that the Veteran had very good passive range of motion, the examiner did not comment on pain in active motion, or in weight-bearing or nonweight-bearing, or otherwise explain why that testing is unnecessary.  

	4.  TDIU

The Veteran claims he is unemployable as a result of his service-connected bilateral knee disabilities.  As such, his claim of entitlement to a TDIU is inextricably intertwined his bilateral knee increased rating claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, specifically including those from Family & Senior Health Center in Claremore, Oklahoma.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any acquired psychiatric disorder present during the pendency of this appeal.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The following information and opinions are requested.  An explanation for all opinions expressed must be provided.  

a)  Identify any acquired psychiatric disorders present during the pendency of this appeal.

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder was caused or aggravated by the Veteran's military service or his service-connected bilateral knee disabilities.  The examiner's attention is directed to October 2010, November 2010, February 2011, and April 2011 VA mental health records.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hemorrhoids.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that hemorrhoids were caused or aggravated by the Veteran's military service.  The examiner must specifically address the September 2008 letter from Dr. M.J. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral knee disabilities [internal derangement of the left knee, degenerative joint disease of the left knee, and degenerative joint disease of the right knee).  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must comment upon any knee pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  In providing this information, the examiner is requested to consider the August 2011 opinion from the Veteran's private physician regarding unemployability.

6.  Then, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities; entitlement to service connection for hemorrhoids; entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling; entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling; entitlement to an increased rating for internal derangement of the left knee, currently evaluated as 20 percent disabling; and entitlement to a TDIU on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


